Citation Nr: 9923593	
Decision Date: 08/19/99    Archive Date: 08/26/99

DOCKET NO.  97-16 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to service connection for a right ankle 
disability.

2.  Entitlement to service connection for a right knee 
disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1950 to 
November 1951.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal of an April 1997 rating decision of the RO.  

In June 1998, this matter was remanded by the Board for 
additional development of the record. 



REMAND

The veteran contends that, while attempting to scale a wall 
during basic training, he fell and injured his right knee and 
ankle.  The veteran submitted a statement in support of his 
claim from a fellow soldier who had witnessed the incident.  

A review of the claims file reveals that service medical 
records pertaining to the veteran are unavailable and the 
National Personnel Records Center (NPRC) has reported that 
service medical records pertaining to the veteran were likely 
destroyed in a fire at that facility in 1973.  The Board is 
aware that in such a situation it has a heightened duty to 
assist the veteran in development of his claim.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).

A recently submitted statement from a private physician, Hugh 
Queen, M.D., indicated that the veteran had been treated as 
early as February 1976 for complaints of chronic pain in the 
right ankle and knee that the veteran related to an injury in 
service.  However, copies of records documenting this 
treatment are not associated with the claims folder.  

In Robinette v. Brown, 8 Vet. App. 69, 77 (1995), the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter referred to as the "Court") held that 
even prior to the submission of a well grounded claim 
triggering the duty to assist under 38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1997), the VA has an obligation under 38 
U.S.C.A. §§ 5103(a) and 7722 to advise the appellant of the 
evidence necessary to complete his application for benefits.  
In this case, the veteran again must be notified that 
preliminary review indicates that the "evidence necessary to 
complete the application" is medical evidence that his 
current right ankle and knee disabilities were incurred in or 
aggravated by service.

In light of the above, the case is REMANDED to the RO for the 
following development:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names, addresses and approximate 
dates of treatment of all VA and non-VA 
medical care providers who have treated 
him for a right knee or ankle disability 
since service.  He should also be asked 
to submit any medical evidence which 
tends to support his assertions that his 
right knee and/or ankle disability is due 
to disease or injury which was incurred 
in or aggravated by service.  After 
securing the necessary release, the RO 
should attempt to obtain copies of all 
records from the identified treatment 
sources, including those from Dr. Queen.  
Any documents received by the RO should 
be associated with the claims folder.  

2.  After the development requested 
hereinabove has been completed, the RO 
should undertake to review the veteran's 
claim.  If it is determined that the 
claim is well grounded, the RO should 
undertake all appropriate development, 
including affording the veteran a VA 
medical examination.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished with a Supplemental Statement 
of the Case and given the opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  No action is required of the 
veteran until he is otherwise notified by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).  



